IN THE SUPREME COURT, STATE OF WYOMING

                                      2014 WY 149

                                                               October Term, A.D. 2014

                                                                  November 19, 2014

BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                   D-12-0001
v.

DON FRANKLIN SHREVE, JR.,

Respondent.

     ORDER SUSPENDING ATTORNEY FROM THE PRACTICE OF LAW
[¶1] This matter came before the Court upon a “Report and Recommendation for
Reciprocal Order of Suspension,” filed herein October 21, 2014, by the Board of
Professional Responsibility for the Wyoming State Bar, pursuant to Sections 20
(reciprocal discipline) and 16 (stipulated discipline) of the Disciplinary Code for the
Wyoming State Bar. After a careful review of the Board of Professional Responsibility’s
Report and Recommendation and the file, this Court finds that the Report and
Recommendation should be approved, confirmed and adopted by the Court, and that
Respondent, Don Franklin Shreve, Jr., should be suspended from the practice of law for
five years, consistent with the discipline imposed by the Nevada Supreme Court. It is,
therefore,

[¶2] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
Report and Recommendation for Reciprocal Order of Suspension, which is attached
hereto and incorporated herein, shall be, and the same hereby is, approved, confirmed,
and adopted by this Court; and it is further

[¶3] ADJUDGED AND ORDERED that, consistent with the discipline imposed by
the Nevada Supreme Court and as a result of the conduct set forth in the Report and
Recommendation for Reciprocal Order of Suspension, Respondent, Don Franklin Shreve,
Jr., shall be, and hereby is, suspended from the practice of law for a period of five years.
The effective date of the suspension shall be February 10, 2012 (the effective date of
Respondent’s interim suspension); and it is further

[¶4] ORDERED that Respondent shall comply with Section 22 of the Disciplinary
Code for the Wyoming State Bar. That Section governs the duties of disbarred and
suspended attorneys; and it is further

[¶5] ORDERED that before seeking reinstatement to the practice of law in Wyoming,
Respondent shall take and pass the Uniform Bar Examination in Wyoming; and it is
further

[¶6] ORDERED that, upon seeking reinstatement, Respondent shall be required to
show sufficient evidence of restitution to Farmers Insurance Exchange; and it is further

[¶7] ORDERED that, pursuant to Section 26 of the Disciplinary Code for the
Wyoming State Bar, Respondent shall reimburse the Wyoming State Bar the amount of
$50.00, representing the administrative costs incurred in handling this matter, as well as
pay an administrative fee of $500.00, by paying the total amount of $550.00 to the Clerk
of the Board of Professional Responsibility on or before December 31, 2014; and it is
further

[¶8] ORDERED that, pursuant to Section 4(a)(iv) of the Disciplinary Code for the
Wyoming State Bar, this Order Suspending Attorney from the Practice of Law, along
with the incorporated Report and Recommendation for Reciprocal Order of Suspension,
shall be published in the Wyoming Reporter and the Pacific Reporter; and it is further

[¶9] ORDERED that the Clerk of this Court shall docket this Order Suspending
Attorney from the Practice of Law, along with the Report and Recommendation for
Reciprocal Order of Suspension, as a matter coming regularly before this Court as a
public record; and it is further

[¶10] ORDERED that the Clerk of this Court cause a copy of the Order Suspending
Attorney from the Practice of Law to be served upon Respondent, Don Franklin Shreve,
Jr.

[¶11] DATED this 19th day of November, 2014.

                                                BY THE COURT:

                                                /s/

                                                E. JAMES BURKE
                                                Chief Justice
                                                                         IN THE SUPREME COURT
                                                                           STATE OF WYOMiNG
                                                                                 FILED

                                                                              OCT 2 12074
                          BEFORE THE SUPREME COURT
                                                                        CAROB, CLERK
                                STATE Of WYOMING
                                                                                bPUW
In the matter of                            )                          D
DON FRANKLIN SHREyE, JR.,                                                              0)
                                            )
WSB # 6-4028,                               )       WSB Nos. 2011-164 & 2012-022
                                            )
       Respondent.                          )

                    REPORT AND RECOMMENDATION
                 FOR RECIPROCAL ORDER OF SUSPENSION

              THIS MATTER having come before the Board of Professional Responsibility

pursuant to Bar Counsel’s stipulated motion for reciprocal suspension of Respondent, and the

Board having reviewed the stipulated motion, the affidavit of Respondent in support thereof, and

being fully advised in the premises, FINDS, CONCLUDES and RECOMMENDS:

                                    FINDINGS OF FACT

       1.     Respondent has been licensed to practice law in the State of Wyoming since

200$, and prior to his interim suspension maintained a practice in Cody, Wyoming. Since 1991,

Respondent has been a member of the Nevada State Bar. Other than the above-captioned mat

ter, Respondent has not been the subject of any professional discipline in Wyoming.

       2.     During 2011, Bar Counsel received information from David A. Clark, Bar Coun

sel for Nevada, that Respondent was the respondent in a disciplinary proceeding in Nevada in

which Respondent was alleged to have received a $35,000 check from an insurance company

but failed to remit the funds to the client. According to Mr. Clark, Respondent had refused to

communicate with the office of Nevada Bar Counsel, despite numerous attempts to reach him

over the course of more than a year. Nevada Bar Counsel had instituted disciplinary proceed-




                                                1
ings seeking Respondent’s disbarment, based upon the allegations of professional misconduct

and Respondent’s lack of cooperation.

       3.      Following receipt of this information from Mr. Clark, on July 25, 2011, Bar

Counsel telephoned Respondent at his office in Cody and told him what Bar Counsel had

learned from Mr. Clark. Respondent told Bar Counsel he had been out of the office, but was

intending to respond to the Nevada disciplinary action. Bar Counsel communicated that infor

mation to Mr. Clark.

       4.     On September 6, 2011, a hearing was held in the Nevada disciplinary proceed

ing. Respondent failed to appear. A hearing panel of the Southern Nevada Disciplinary Board

took evidence and voted unanimously to recommend Respondent’s disbarment to the Nevada

Supreme Court.

       5.     The hearing panel’s findings in support of the recommendation for Respondent’s

disbarment included:

              a.       Respondent received a $35,000 settlement check during 2009 (after Re

       spondent had been admitted to practice in Wyoming), and gave written assurance to his

       insurance company client, Century-National Insurance Company (“Century-National”),

       that $10,000 of this sum would be paid to the insured and the balance, $25,000, would be

       remitted to his insurance company client.

              b.       Respondent deposited the settlement check into his trust account.

              c.       Over a period of months, Century-National made numerous attempts to

       contact Respondent by phone and correspondence. Respondent failed to respond.

              d.       After Century-National complained to the Nevada State Bar, Respondent

      failed to respond to numerous inquiries from Nevada Bar Counsel.



                                                2
               e.      Documents subpoenaed from Respondent’s bank reflect that the settlement

        check was deposited into Respondent’s trust account in March of 2009, and that by the

        end of August, 2009, Respondent’s trust account had a balance of approximately $4,000.

               f.      Respondent failed to disburse any of the $25,000 to Century-National.

        6.     The hearing panel found clear and convincing evidence that Respondent had vio

lated the following of Nevada’s Rules of Professional Conduct, which are comparable to Wyo

ming’s: 1.3 (diligence); 1.4 (communication); 1.5 (fees); 1.15 (safekeeping property); 1.16 (de

clining or terminating representation); 8.1(b) (bar admission and disciplinary matters); and 8.4

(misconduct). The misconduct found by the hearing panel would also constitute violations of the

comparable Wyoming Rules of Professional Conduct.

       7.      The hearing panel found several aggravating factors which justify an increase in

the degree of discipline to be imposed, including (1) Respondent had a dishonest motive; (2) bad

faith obstruction of the disciplinary process by intentionally failing to comply with rules or order;

(3) refusal to acknowledge the wrongful nature of conduct; (4) substantial experience in the prac

tice of law (Respondent was admitted to practice in Nevada in 1991); and (5) indifference to

making restitution.

       8.      On October 6, 2011, the hearing panel issued its Findings of Fact, Conclusions of

Law, and Recommendation to Nevada Supreme Court, recommending that Respondent be dis

barred from the practice of law.

       9.      On November 21, 2011, Bar Counsel received a complaint against Respondent

from Century-National, reiterating the allegations that had been the subject of the Nevada disci

plinary proceeding. A copy of the complaint was mailed to Respondent on November 22, 2011,

with a transmittal letter asking for his written response by December 6, 2011.

       10.     Respondent did not timely respond to the Wyoming complaint.

                                                 3
        11.      On January 12, 2012, Bar Counsel filed a Petition for Interim Suspension of Re

spondent pursuant to Section 17(a) of the Disciplinary Code. Respondent was served with a

copy of the Petition by regular and certified mail. Under the Disciplinary Code, Respondent

had 15 days to file a response to the Petition. Respondent failed to respond.

       12.       On February 1, 2012, the Wyoming Supreme Court issued an Order for Re

spondent’s interim suspension, effective February 10. 2012. The Order directed Bar Counsel to

file a formal charge against Respondent within 15 days.

       13.       On February 14, 2012, Bar Counsel filed a Formal Charge and Recommendation

for Reciprocal Discipline. Respondent engaged P. Craig Silva to represent him, and filed an

answer to the formal charge on March 5, 2012. Respondent also engaged Nevada counsel to

represent him in the disciplinary proceeding in that state, and paid the $25,000 he owed to Cen

tury—National.

       14.       On May 25, 2012, the parties agreed to put the Wyoming disciplinary proceeding

on hold pending the Nevada Supreme Court’s decision with respect to the recommendation of

the Nevada hearing panel for Respondent’s disbarment in Nevada. Respondent agreed not to

engage in the practice of law in Wyoming for so long as the Wyoming proceeding was stayed,

and agreed that Bar Counsel may file an amended formal charge to assert new matters that had

come to Bar Counsel’s attention.

       15.       On May 29, 2012, Board Chair Jenifer E. Scoggin entered an order for stay of

proceedings. The order allowed Bar Counsel to file an amended formal charge and provided

that Respondent would not be required to file an answer during the pendency of the stay.

       16.       On May 29, 2012, Bar Counsel filed an amended formal charge which, in addi

tion to the allegations of the original formal regarding Respondent’s handling of the Century

National settlement funds, contained new allegations regarding Respondent’s failure to fulfill
                                                4
his professional obligations to his client, Farmers Insurance Exchange, in ten different matters.

Farmers had sued Respondent in Nevada and obtained a default judgment against Respondent in

the amount of $91,052.49.

        17.    Afier the Order staying the Wyoming proceedings was entered, the Nevada dis

ciplinary action continued to evolve. The Southern Nevada Disciplinary Board hearing panel

indicated its willingness hear mitigating evidence regarding Respondent’s handling of the Cen

tury-National settlement funds. Respondent’s counsel filed a motion with the Nevada Supreme

Court to remand the case for that purpose.

        18.    Meanwhile, Nevada Bar Counsel filed a new disciplinary complaint relating to

Respondenfs dealings with Farmers, whom Respondent represented in a number of subrogation

cases. The new complaint alleged that in ten of those cases Respondent failed to diligently

prosecute the cases, failed to remit settlement funds to Farmers. failed to communicate, and

failed to respond to attempts at contact and resolution.

        19.    On July 22, 2013, the Nevada Supreme Court issued an order remanding the

Century-National matter for consideration of mitigating evidence. On October 10, 2013, the

Nevada Supreme Court temporarily suspended Respondent pending a hearing in both the Centu

ry-National matter and the new disciplinary complaint regarding Respondent’s dealings with

Farmers.

       20.      On January 30, 2014, a disciplinary panel of the Southern Nevada Disciplinary

Board conducted a hearing to consider mitigating evidence in the Century-National matter and

all evidence in the Farmers matter. The panel found that in the Farmers matter Respondent had

committed violations of Rule 1.1 (competence), Rule 1 .2 (scope of representation), Rule 1.3

(diligence), Rule 1.4 (communication), Rule 3.2 (expediting litigation), Rule 3.4 (fairness to op



                                                 5
posing party and counsel), Rule 8.1 (bar admission and disciplinary matters) and Rule 8.4 (mis

conduct).

        21.    In determining the appropriate sanction, the panel found that Respondent had no

disciplinary record prior to the Century-National matter and that he had suffered emotional

problems during the time frame at issue due to significant life events. The panel noted that Re

spondent had failed to remit the funds he owed to Century-National until after the panel had is

sued its initial recommendation for disbarment. The panel found several aggravating factors,

including (1) prior disciplinary offenses (the Century-National matter), (2) a pattern of miscon

duct, (3) multiple offenses, and (4) substantial experience in the practice of law. The panel rec

ommended that Respondent be suspended from the practice of law for five years with condi

tions precedent to a petition for reinstatement.

       22.     On July 7, 2014, the Nevada Supreme Court entered an order approving the hear

ing panel’s recommendation and suspending Respondent from the practice of law for a period

of five years, effective January 30, 2014. Before Respondent can petition for reinstatement in

Nevada, he must take and pass the Nevada bar examination and pay restitution to Farmers. A

copy of the Nevada Supreme Court’s order of suspension is attached hereto.

       23.     Respondent has been advised of his right under Section 20 of the Disciplinary

Code for the Wyoming State Bar to a hearing before any reciprocal discipline is imposed. Re

spondent has elected to waive his right to such hearing, and to consent to the entry of a recipro

cal Order of Suspension for violation of Rule 1.1 (competence), Rule 1.2 (scope of representa

tion), Rule 1.3 (diligence), Rule 1.4 (communication), Rule 1.5 (fees), Rule 1.15 (safekeeping

property); Rule 1.16 (declining or tenninating representation). Rule 3.2 (expediting litigation),

Rule 3.4 (fairness to opposing party and counsel). Rule 8.1 (bar admission and disciplinary mat

ters) and Rule 8.4 (misconduct) of the Wyoming Rules of Professional Conduct.
                                                   6
        24.      Respondent agrees, and the Board recommends, that the Court enter a reciprocal,

five year order of suspension, said suspension to run from February 10, 2012, the date of Re

spondent’s interim suspension by the Wyoming Supreme Court.

        25.      Respondent further agrees, and the Board recommends, that before Respondent

seeks reinstatement to the Wyoming State Bar he be required to take and pass the Uniform Bar

Examination in Wyoming.

        26.      Respondent further agrees, and the Board recommends, that before Respondent

be reinstated to the Wyoming State Bar he must provide sufficient evidence of having made res

titution to Farmers.

        27.      Respondent agrees, and the Board recommends, in the event this recommenda

tion is accepted and a reciprocal order of suspension is entered by the Wyoming Supreme Court,

that Respondent will be required to pay an administrative fee in the amount of $500.00 and

costs in the amount of $50.00 to the Wyoming State Bar within ten (10) days of the date of the

Court’s order.

                                   CONCLUSIONS OF LAW

        28.      Section 20 of the Disciplinary Code for the Wyoming State Bar provides that an

order of reciprocal discipline may be entered against members of the Bar who have been disci

plined in other jurisdictions.

        29.      The discipline imposed upon Respondent in Nevada should also be imposed in

Wyoming in the form of a five (5) year suspension commencing February 10, 2012.

                                    RECOMMENDATION

        The Board of Professional Responsibility recommends that Respondent:

        (1) receive a five (5) year suspension, effective February 10, 2012, for violation of Rule

LI (competence), Rule 1.2 (scope of representation), Rule 1.3 (diligence), Rule 1.4 (communi
                                                7
cation), Rule 1.5 (fees), Rule 1.15 (safekeeping property); Rule 1.16 (declining or terminating

representation), Rule 3.2 (expediting litigation), Rule 3.4 (fairness to opposing party and coun

sel), Rule 8.1 (bar admission and disciplinary matters) and Rule 8.4 (misconduct) of the Wyo

ming Rules of Professional Conduct;

       (2) before seeking reinstatement to the practice of law in Wyoming, be required to take

and pass the Uniform Bar Examination in Wyoming;

       (3) upon seeking reinstatement, be required to show sufficient evidence of restitution to

Farmers Insurance Exchange; and

       (4) be ordered to pay the administrative fee in the amount of $500.00 and administrative

costs of $50.00 within ten (10) days of approval of this report and recommendation by the Wyo

ming Supreme Court.


Dated October          2014.




                                                       /Jn E. Scoggin, Cli(\
                                                       V Baf’d of Professional oi%sibility
                                                         Wyoming State Bar




                                              8
                            CERTIFICATE OF SERVICE
       I do herebr gertify that a true and correct copy of the foregoing was served upon Re
spondent this          day of October, 2014, by United States mail, first class postage prepaid
and correctly addressed as follows:

                                   Don Franklin Shreve, Jr.
                                      100$ North Street
                                   Cody, WY 82414-3254

                                       P. Craig Silva
                            Williams, Porter, Day & Neville, P.C.
                            159 North Wolcott Street, Suite 400
                                      P.O. Box 10700
                                     Casper, WY 82602




                                              9
          IN THE SUPREME Co UR T, STA TE Of WYOMING

                                      2012 WY 11
                                                              October Term, A.D.     2011

                                                                  february 1, 2012


BOARD OF PROFESSIONAL                              V




RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                  D-12-0001
V.


DON FRANKLIN SHREVE, JR.,

Respondent.


                        ORDER OF INTERIM SUSPENSION

{J1J   Pursuant to Section 17 of the Disciplinary Code for the Wyoming State Bar, Bar
Counsel for the Wyoming State Bar filed, on January 12, 2012, a “Petition for Interim
Suspension of Attorney.” The Court, after a careful review of the Petition for Interim
Suspension, the affidavit of Bar Counsel, and the other materials attached to the petition,
concludes that the petition for interim suspension should be granted and that Respondent
should be suspended from the practice of law pending resolution of the formal charge that
has been, or will be, filed against Respondent. See Section 17(c) (“Within fifteen (15)
days of the entry of an order of interim suspension, Bar Counsel shall file a formal
charge.”) It is, therefore,

[J2] ADJUDGED AND ORDERED that, effective February 10, 2012, the
Respondent, Don Franklin Shreve, Jr., shall be, and hereby is, suspended from the
practice of law, pending final resolution of the formal charge that has been, or will be,
filed against him; and it is further

[J3J   ORDERED that, during the period of interim suspension, Respondent shall
comply with the requirements of the Disciplinary Code for the Wyoming State Bar,
particularly the requirements found in Section 22 of that code; and it is further
[1f4] ORDERED that, pursuant to Section 4(c) of the Disciplinary Code for the
Wyoming State Bar, this Order of Interim Suspension shall be published in the Pacific
Reporter; and it is further

[J5]   ORDERED that the Clerk of this Court shall transmit a copy of this Order of
Interim Suspension to the Respondent, Bar Counsel, members of the Board
                                                                                   of
Professional Responsibility, and the clerks of the appropriate courts of the State
                                                                                   of
Wyoming.

[116]   DATED this 1st day of February, 2012.

                                                BY THE COURT:

                                                /5/


                                                MARILYN S. KITE
                                                Chief Justice
               An unpublis ed order shati not
                                              be regarded as precedent and shall
                                                                                 not be cited as legal authority. SCR
                                                                                                                      123



                                      IN THE SUPREME COURT OF
                                                              THE STATE OF NEVADA

                            IN THE MATTER OF DISCIP
                                                     LINE OF                                No, 59634    ‘
                            DON.SHREVE, JR., BAR NO.
                                                     4382.
                            IN THE MATTER OF DI$CIP
                                                     LINE OF                                No. 65321U
                            DON SHREVE, JR., BAR NO. 438
                                                         2;


                                                                                                flLED
                                                                                                 JUL 072014
                                                                                                   I K. LINDEMAN




                                                       ORDER OF SUSPENSION

                                       This is an automatic review of
                                                                                   a Southern Nevada
                           Disciplinary Board hearing panel’s
                                                                findings of fact, conclusions of law, and
                          recommendations for attorney
                                                             discipline deriving from two state bar
                          complaints. 5CR 105(3)(b). The
                                                             panel recommended that Don Shreve, Jr.
                          be suspended from the practic
                                                            e of law for a term of five years with
                          conditions precedent to a petition
                                                             for reinstatement. We approve.
                                       We previously considered par
                                                                       t. of this matter when we
                          temporarily suspended $hreve
      0CN                                                  pending the resolution of the underlying
                          disciplinary proceedings against
                                                              him and remanded the matter for the
                         panel to consider additional evid
                                                            ence and argument. in re: Discipline of
           -
                         Shreve, Docket No. 59634 (Order
     .
                                                               of Temporary Suspension, October 10,
                         2013); lii re: Discipline of Shreve
                                                             , Docket No. 59634 (Order of Remand,
                         July22, 2013).
                                  Pursuant to our order, the panel con
                                                                       ducted a formal hearing
                        on January 30, 2014, to con
                                                     sider mitigating evidence in State Bar
BUPfiEUE   CounT
      OF




                                                                                                   4 -2I]o
(0) IW’
                    Complaint No. XX-XXXXXXX and
                                                       all evidence in State Bar Complaint
                                                                                               No.
                   5(112-0672. The record of the
                                                     hearing demonstrates that Shreve fail
                                                                                             ed to
                   remit client funds, commingled
                                                     client funds with non-client funds, failed
                                                                                                to
                   represent his clients diligently,
                                                     and failed to communicate with his clie
                                                                                              nts
                   or torespond to the state bar.
                                 According to State Bar Complaint
                                                                       No. 10-071-1375, $hreve
                    represented Century-National
                                                   Insurance Company in a civil action, whi
                                                                                             ch
                    settled for $35,000. Shreve rece
                                                      ived the settlement funds and informe
                                                                                               d
                    Century-National that he wou
                                                   ld pay the insured the previously agr
                                                                                           eed-
                   upon $10,000 and remit the
                                                 balance to Century-National. He fail
                                                                                          ed to
                   follow through and remit pay
                                                 ment to Century-National, and he failed
                                                                                             to
                   respond to Century-National’s
                                                    numerous attempts to contact him. In
                  addition, Shreve then failed
                                                 to respond adequately to the State Bar
                                                                                             ’s
                  investigatory communications or
                                                    to its complaint.’
                                According to State Bar Complai
                                                                   nt No. SG12-0672, $hreve
                 represented Farmers Insurance
                                                     Exchange in a number of subrogation
                 cases. In ten of those cases. he
                                                     failed to diligently prosecute the cases,
                 failed to remit settlement fun
                                                ds to Farmers, failed to communicate, and
                        ‘In Docket No. 59634 the hearin
                 disbar Shreve based on State Bar         g panel recommended this court
                                                     Complaint No. 10-071-1375. Because
                 $hreve failed to participate in
                                                  the disciplinary proceedings, the panel
                 entered its findings and reco
                                                  mmendation by default.         While the
                 recommendation was pending in thi
                 a remand to allow the panel to con
                                                    s court, $hreve submitted a request for
                                                      sider mitigating factors. The panel
                indicated its willingness, and the
                                                      state bar indicated that additional
                allegations agarnst Shreve were fort
                                                     hcoming. We remanded for resolution
                of all the issues. Based on the
                                                 court’s decision in this matter today, the
                proceedings pending against Shrev
                                                    ein Docket No. 59634 are resolved and
                closed.


 SUPRUS CCURT




(0) l’.6Th                                           2
                         failed to respond to attemp
                                                        ts at contact and resolution. Farme
                                                                                                   rs sued
                         Shreve in district court, Shrev
                                                            e failed to participate in the litigation
                                                                                                      , and
                         Farmers obtained a default
                                                          judgment against Shreve. The State
                                                                                                        Bar
                         alleged violations of the Rules
                                                            of Professional Conduct with respect to
                                                                                                         the
                        subrogation cases, Shreve’s fai
                                                           lure to respond to the Farmers lawsuit,
                                                                                                        and
                        his failure to respond to the Sta
                                                            te Bar.
                                     In total, the hearing panel. ma
                                                                        de findings that with respect to
                        Farmers, $hreve committed
                                                       seven violations of RPC 1.1 (competence),
                                                                                                       one
                       violation of RPC 1.2 (scope
                                                         of representation), seven violations of
                                                                                                        1.3
                       (diligence), ten violations of RPC
                                                                1.4 (communication), five violations of
                       RPC 3.2 (expediting litigat
                                                      ion) one violation of RPC 3.4 (fairn
                                                                                                   ess to
                       opposing party and counsel),
                                                       one violation of RPC 8.1 (bar admission
                                                                                                      and
                       disciplinary matters), and 12
                                                       violations of RPC 8.4 (misconduct).
                                    The panel found that Shreve had
                                                                           no disciplinary record prior
                      to the proceedings in Comp
                                                      laint No. 10-071-1375 and that he suf
                                                                                                    fered
                      emotional problems during the
                                                          time frame at issue due to significant life
                      events. In addition, he had a
                                                      history of good character and reputatio
                                                                                                  n and
                     showed substantial remorse. On
                                                              the other hand, be failed to remit his
                     client’s funds until four years aft
                                                          er he received them, and did so only after
                     the panel bad issued its initial
                                                        findings of fact and conclusions of law and
                    recommendation for disbarment.
                                                               The panel found the following four
                    aggravators: (1) prior disciplin
                                                        ary offenses, based on Complaint No. 10-
                    071-1375; (2) a pattern of
                                                     misconduct; (3) multiple offenses; and
                                                                                                     (4)
                    substantial experience in the pra
                                                         ctice of lawS
                                The findings and recommendatio
                                                                    ns of a disciplinary board
                    hearing panel, though persua
                                                   sive, are not binding on this court. In
                                                                                             re
                    $tuhff, 108 Nev. 629, 633, 837 P.2
                                                       d 853, 855 (1992). The automatic review
       COURT

 NEVACA

q41A                                                        3
               II
                      of a panel decision recom
                                                   mending a suspension is conducted
                                                                                            de nvo,
                     requiring the exercise of ind
                                                      ependent judgment by this court. Id.
                                                                                              ; 5CR
                     105(3)(b). The panel’s findings
                                                         must be supported by clear and con
                                                                                             vincing
                     evidence. $CR 105(2)(e); In re
                                                         DrakuUch, 111 Nev. 1556, 1566, 908
                                                                                                P.2d
                     709, 715 (1995). In determ
                                                     ining the proper disciplinary sanctio
                                                                                             n, this
                    court considers four factors:
                                                    (1) the duty violated, (2) the.lawyer’s
                                                                                             mental
                    state, (3) the potential or act
                                                    ual injury caused by the lawyer’s mi
                                                                                         sconduct,
                    and (4) the existence of agg
                                                    ravating or mitigating circumstance
                                                                                           s. In re
                    Lerner, 124 Nev. 1232, 1246,
                                                     197 Pad 1067,. 1077 (2008) (citing Am
                                                                                             erican
                    Bar Association Standards
                                                        for Imposing Lawyer Sanctions
                                                                                                3.0,
                    Compendium of Professional
                                                      Responsibility Rules and Standards
                                                                                             , 344
                   (1999)). The primary obj
                                                 ective of attorney discipline is not
                                                                                           further
                   punishment of the attorney,
                                                      but rather protection of the public
                                                                                               and
                   protection of the public’s con
                                                  ñdence in the legal profession. State
                                                                                            Bar of
                   Nevada v. Ctaiborne, 114 Nev
                                                       . 115, 129, 756 P.2d 464, 4.73 (19
                                                                                              88).
                                We conclude that the record bef
                                                                      ore us demonstrates that
                  $hreve committed the mi
                                                 sconduct and violations• of the Ru
                                                                                           les of
                  Professional Conduct as fou
                                                   nd by the hearing panel. The pan
                                                                                              el’s
                  recommendation is an appropria
                                                      te sanction.
                               Accordingly, attorney Don Shrev
                                                                    e, Jr. is hereby suspended
                 from the practice of law. for fiv
                                                   e years, effective January 30, 2014. Be
                                                                                             fore
                 he may petition for reinstateme
                                                    nt pursuant to 5CR 116, $hreve must take:
                 and pass the Nevada bar
                                                    exam and the Multistate Professio
                                                                                              nal
                 Responsibility Exam and pay res
                                                      titution to Farmers Insurance Excha
                                                                                            nge.




SuPRiE     Cor
     NaWA

(O 1947A                                              4
                                                                             ____,




                      Shreve is ordered to pay the costs of the
                                                                disciplinary proceedings against
                      him within 90 days. See $CR 120.
                                                          The parties shall also comply with the
                      applicable provisions of $CR 116 and $CR
                                                                121.1.
                                  ItissoORDER
                                                    .




                                             Gibbons



                     Pickering                                                           J.
                                                              flardeety


                                               J.              &
                      arraguirre                              Doug


                    Cherry
                                                             Saitta

                    cc:   David A. C rk, Bar Counsel
                          Jeffrey A. Albregts, Chair, Southern Nevada
                                                                      Disciplinary Board
                          Kimberly K Farmer2 Executive Director, Sta
                                                                      te Bar of Nevada
                          Michael J. Warhola, LLC
                          Perry Thompson, Mmisions Office, United Sta
                                                                         tes Supreme Court




 Suwi Cowt

      NEvAr*

COj 1947P.
               f                                        5
               Il
                                                                                              I